Title: To Benjamin Franklin from Ralph Izard, 4 April 1778
From: Izard, Ralph
To: Franklin, Benjamin


Sir
Paris 4th. April 1778.
It is with reluctance that I find myself compelled to be again troublesome to you: Your conduct has given me great uneasiness. I have repeatedly complained to you, and you have several times verbally, and by Letter promised me an explanation of it. It is of great importance that I should have this satisfaction, and that it should no longer be delayed; you will therefore be so good as to write me by the Gentleman who is the Bearer of this, when I may expect you to comply with your promise. I must also request that you will give me in writing the reasons which at Chaillot you told me induced you to think that Congress did not intend I should have the alterations proposed in the Treaty of Commerce, communicated to me. This you assured me at the time should be done within a day, or two; and though several weeks have elapsed, I have heard nothing from you on the subject. I mention this matter to you now, because I have reason to believe my conversation with you has been misrepresented. If this has been done by mistake, I am desirous of having it corrected. I am Sir Your most Obedient humble Servant
Ra. Izard.
The Honble. Benjn. Franklin Esqr.
 
Addressed: To / The Honble. Benjn. Franklin Esqr. / at / Passy.
